Citation Nr: 0116647	
Decision Date: 06/19/01    Archive Date: 06/26/01

DOCKET NO.  90-25 457A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Schlosser, Counsel


INTRODUCTION

The veteran had active military service from October 1950 to 
December 1971.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a May 1990 rating action in 
which the RO denied service connection for a right hip 
disorder, a low back disorder and a cyst of the right 
sphenoid sinus (claimed as a head condition).  The veteran 
appealed and was afforded a hearing at the RO in December 
1991.  His claims were denied by the hearing officer in 
February 1992.  In a September 1998 decision, the Board 
denied service connection for a right hip disorder and a cyst 
of the right sphenoid sinus (claimed as a head condition).  
The issue of entitlement to service connection for a low back 
disorder was remanded to the RO for evidentiary development.  
The case has now been returned to the Board for further 
appellate consideration.

At the time of the September 1998 remand, the Board remanded 
the issue of entitlement to service connection for a seizure 
disorder so that a statement of the case (SOC) could be 
issued.  In September 1998, the RO issued an SOC on that 
issue; however, the veteran did not file a substantive appeal 
and that issue is not before the Board for appellate 
consideration at this time.

The Board also notes that in the May 2001 statement of the 
representative (VA Form 646), the issue of entitlement to 
service connection for tinnitus was raised.  The RO has not 
considered that issue in a rating decision and it is referred 
back to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran has been diagnosed with congenital scoliosis 
and advanced degenerative arthritis of the lumbar spine.

2.  The congenital scoliosis does not represent acquired back 
pathology.

3.  Degenerative arthritis of the lumbar spine was not 
present in service or within the first post-service year and 
is not otherwise related to service.


CONCLUSIONS OF LAW

1.  An acquired low back disorder was not incurred in or 
aggravated by service.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303 (d) (2000).

2.  Degenerative arthritis of the lumbar spine may not be 
presumed to have been incurred in service.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (2000).

3.  The veteran's congenital scoliosis of the spine is not a 
disease or injury for which service connection may be 
granted.  38 C.F.R. § 3.303 (c) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that VA's duty to assist the 
appellant in developing all evidence pertinent to the claim 
has been met.  In this regard, the Board notes that the 
veteran has been informed of the evidence necessary to 
substantiate his claim and provided with an opportunity to 
submit such evidence.  Moreover, VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim.  The veteran was afforded a VA 
examination and a supplemental medical opinion has been 
obtained to include consideration of whether any current low 
back disorder may be related to the veteran's military 

service.  The veteran has not identified any additional, 
relevant evidence that has not been requested or obtained.  
Thus, the Board finds that the claim is ready to be reviewed 
on the merits.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C. §§ 51502, 5103, 5103A and 
5107).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (2000).  Such a determination 
requires a finding of a current disability that is related to 
an injury or disease incurred in service.  Watson v. Brown, 4 
Vet. App. 309, 310 (1993); Rabideau v. Derwinski, 2 Vet.App. 
141, 143 (1992).  Congenital or developmental defects are not 
diseases or injuries for which service connection can be 
granted.  38 C.F.R. § 3.303 (c) (2000).  Service connection 
may be granted for any disease diagnosed after service 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2000).  If arthritis becomes 
manifest to a compensable degree within one year after 
discharge from service, it may be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (2000).

In the present case, appellate review of the service medical 
records shows that on enlistment examination in October 1950, 
examination of the spine was normal.  The service medical 
records further reflect that the veteran complained of a sore 
back in April 1951 after working on a gun mount.  No 
diagnosis was made and no clinical findings were reported at 
that time.  In August 1958, the veteran complained of aching 
in his right leg and thigh following prolonged periods of 
walking.  Examination revealed a functional right lumbar 
scoliosis secondary to a pelvic tilt.  Range of motion of the 
lumbar spine was normal and there was no atrophy or weakness.  
The veteran was noted to have a 1 3/4 inch shortening of the 
right lower extremity.  X-rays of the veteran's lumbosacral 
spine in February 1960 revealed no clinically significant 
abnormalities; there was no evidence of spondylolysis or 
spondylolisthesis and the vertebral segments were well 
aligned.  A minimal amount 

of scoliosis of the lumbar spine with the convexity directed 
toward the right was again noted to be present.  In March 
1961, recorded clinical data notes a history of back pain 
relieved by 1/2 inch lift in the right sole and heel.  Old x-
rays were noted to be negative.  The veteran was fitted at 
the time for a shoe lift.  In April 1970, the veteran 
complained of low back pain.  Examination of the veteran's 
back was unremarkable and no diagnosis was made.  On 
retirement examination in June 1971, there was no history or 
current diagnosis of back pathology indicated.  On retirement 
examination in December 1971, the veteran indicated that 
there had been no change in his medical condition since his 
last examination in June 1971.

The first post-service evidence of medical treatment related 
to the veteran's low back was not until December 1988, some 
16 years after his discharge from service.  At that time, VA 
outpatient treatment records noted complaints of intermittent 
low back pain.  The veteran was diagnosed to have scoliosis 
and a leg length disparity which caused the veteran's left 
hip to be higher than the right hip.

X-rays of the veteran's lumbosacral spine in June 1989 showed 
a narrowing of the L5-S1 disc space with sclerosis of the 
lower apophyseal joints and scoliosis with convexity to the 
right.

Pursuant to the September 1998 Board remand, the veteran was 
seen for a VA orthopedic examination in March 1999.  The 
veteran complained of low back pain and swelling of his right 
leg.  On examination, range of motion in the lumbar spine 
showed flexion possible to 80 degrees without pain and 
extension possible to 2 degrees without pain.  Rotation and 
lateral bending were reported to be within normal limits.  
There was no evidence of neurological difficulty and no 
postural deformity.  X-rays of the lumbosacral spine showed 
moderate lumbar scoliosis with advanced degenerative 
arthritis.  The VA examiner specifically concluded that the 
veteran's condition was unrelated to service.  
Diagnostically, he classified the scoliosis as a congenital 
scoliosis.



In view of the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a low back disorder.  
As such, the benefit-of-the-doubt doctrine is not for 
application, and the veteran's claim for benefits must be 
denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).

The Board observes that, while the veteran has maintained 
that there is an etiological relationship between his low 
back disorder and service, he has provided no competent 
medical evidence to substantiate his allegations.  See Tirpak 
v. Derwinski, 2 Vet. App. 609, 610-11 (1992).  The veteran 
has been diagnosed with a congenital scoliosis and advanced 
arthritis or the lumbar spine.  As noted above, a congenital 
defect, such as scoliosis, is not a disease or injury for 
which service connection may be granted.  There is no 
evidence to demonstrate that the veteran was diagnosed with 
arthritis in service or within the first post-service year.  
VA medical opinion has specifically concluded that the 
veteran's scoliosis and advanced degenerative arthritis is 
unrelated to his period of military service.  Against this 
background, the appeal must be denied.


ORDER

Service connection for a low back disorder is denied.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

